The plaintiff in error contends that the ruling in the instant case is in direct and irreconcilable conflict with the decision of the Supreme Court in OceanAccident  Guarantee Co. v. Farr, 180 Ga. 266 (178 S.E. 728). That case is distinguishable from the instant case on its facts. Among other things, the employee in the instant case was a traveling salesman, whereas in the Farr case he was not; the employee in this case was about his master's business when injured (was attempting to locate a certain person), whereas in the Farr case such evidence did not appear; and in the instant case the employee was on the road traveling, and was in a different town from the one in which he lived at the time of his injury, and the employer paid for the employee's meals while on the road; whereas in the Farr
case the employer did not. Both *Page 155 
cases turned on issues of fact. In the instant case the board was authorized to find in favor of the claimant; in the Farr case in favor of the employer; and this court can not interfere. The cases are clearly distinguishable. Nor did the board abuse its discretion, as urged by the plaintiff in error, in awarding the lump-sum attorney's fees.
Rehearing denied. Broyles, C. J., and Gardner, J.,concur.